                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Christopher Anthony Judd,               )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )              1:19-CV-158-MR
                                         )
                   vs.                   )
                                         )
 Willis Colby Langford, et al.,          )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                                August 11, 2021




                                                Frank G. Johns, Clerk




          Case 1:19-cv-00158-MR Document 43 Filed 08/11/21 Page 1 of 1
